UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2518



MICHAEL B. DAVIS,

                                             Plaintiff - Appellant,

          versus


MARVIN RUNYON, Postmaster General, U.S. Postal
Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. James C. Turk, District Judge.
(CA-96-40-L)


Submitted:   February 12, 1998          Decided:     February 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael B. Davis, Appellant Pro Se.      Alice Lucille Covington,
UNITED STATES POSTAL SERVICE, Washington, D.C.; Alonzo Harrison
Long, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lee's motion for summary judgment. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court and deny

Appellant's motion to authorize a transcript at the government's
expense. Davis v. Runyon, No. CA-96-40-L (W.D. Va. Oct. 6, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2